McAdam, J.
The judgment restrains the defendants from maintaining the-elevated railway structure in front of the premises Mo. 875 Sixth avenue, unless the defendants, within a time specified, pay the plaintiff $2,000 and interest, for a release of the easement, and $880 as and for past damages for six years-preceding the commencement of the action. The evidence satisfactorily sustains the findings of the referee and warrants the judgment rendered. _ No-errors were committed during the trial which require a reversal, and the judgment appealed from must be affirmed, with costs.
Freedman and Gildersleeve, JJ., concur.